Citation Nr: 1526387	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  14-00 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to October 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  




FINDING OF FACT

Service caused the Veteran's PTSD.  


CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 4.125 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2014).  A diagnosis of a mental disorder, including PTSD, must conform to the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  38 C.F.R. § 4.125 (2014).  

Two physicians diagnosed the Veteran with PTSD - Dr. R.H., the Veteran's private physician, and a VA examiner.  Therefore, the first prong service connection for PTSD is satisfied.

The Veteran served as a corpsman.  Both physicians traced the Veteran's PTSD to his corpsman duties.  In August 2011, Dr. R.H. found that the Veteran "served in numerous locations [and was] constantly exposed to grief from injured and dead patients.  This combined level of trauma overcame his capacity to adequately merge into a socially competent post-military life."  In January 2012, the VA examiner opined that service more likely than not caused the Veteran's PTSD because the Veteran "was traumatized by experiences in the service related to corpsman duties," resulting in "considerable social dysfunction."  

The Board finds that the Veteran's claimed trauma is consistent with the places, types, and circumstances of the Veteran's service at that time.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  This, together with the two positive nexus opinions, satisfies the second and third prongs of service connection for PTSD, and in all events indicates mental trauma.

Given the foregoing, the Board finds all three prongs of a service connection claim are satisfied, and the appeal will be granted.


ORDER

Service connection for PTSD is granted.  



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


